United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Kearny, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1726
Issued: April 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 13, 2018 appellant, through counsel, filed a timely appeal from a July 5,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her right
shoulder, right wrist/hand, and lumbar conditions are causally related to the accepted factors of
her federal employment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as set forth in the
Board’s prior decisions are incorporated herein by reference. The relevant facts are as follows.
On August 16, 2011 appellant, then a 51-year-old clerk, filed an occupational disease claim
(Form CA-2) alleging that she sustained right shoulder, right wrist/hand, and lower back injuries
due to performing her repetitive job duties.4 She indicated that she pushed mail trays on a roller
up a conveyor belt, dislodged mail trays on the conveyor belt when they became stuck, sleeved
mail trays with straps, and lifted and emptied mail bins when they were full. Appellant reported
that she first became aware of her claimed conditions in June 2007 and first became aware of their
relationship to her federal employment on August 10, 2011.5
She stopped work on
6
August 10, 2011 and did not return.
By decision dated November 15, 2011, OWCP denied appellant’s claim, finding that she
failed to submit evidence sufficient to establish that the claimed conditions were causally related
to the accepted factors of her federal employment. By decisions dated March 30, 2012 and
February 26, 2013, it denied modification of its denial of her claim for work-related occupational
conditions.7
Appellant subsequently appealed to the Board and, by decision dated September 9, 2013,8
the Board affirmed OWCP’s February 26, 2013 decision denying her claim for work-related
occupational conditions. The Board found that she failed to submit a rationalized, probative
medical opinion which related her alleged current right shoulder, right wrist/hand, and lower back
conditions to federal employment factors.

3

Docket No. 17-0533 (issued August 7, 2017); Docket No. 13-1043 (issued September 9, 2013).

4

OWCP assigned appellant’s claim OWCP File No. xxxxxx363.

5

Appellant reported that, approximately two months prior to filing her claim, she began working in a position which
involved handling a greater volume of mail. In an accompanying statement, she described additional work duties
including sweeping mail bins.
6

Appellant retired from the employing establishment on disability retirement commencing February 20, 2018. The
case record reflects that OWCP previously accepted, under a separate file (OWCP File No. xxxxxx560), that she
sustained a work-related lumbar sprain on March 8, 2010. This injury is not the subject of the present appeal.
7

In these decisions, OWCP found that the medical reports submitted by appellant did not contain adequate medical
rationale to establish her claim for work-related occupational diseases, including medical reports of Dr. Jeffrey F.
Augustin, an attending Board-certified orthopedic surgeon, and Dr. Shailendra Hajela, an attending Board-certified
physical medicine and rehabilitation physician.
8

Supra note 3.

2

On January 17, 2014 appellant, through counsel, requested reconsideration of her claim.
Counsel submitted an October 30, 2013 report from Dr. Augustin who indicated that a magnetic
resonance imaging (MRI) scan of her lumbosacral spine disclosed bulging annuli at T12-L1, L34, and L5-S1 and moderate disc protrusion at L5-S1.9 He discussed appellant’s work duties and
noted, “Repeated bending and lifting has caused [appellant] to have not only lumbar strain, but a
disc protrusion.” Dr. Augustin opined that there was a direct correlation between the “heavy work”
she performed and her “injuries of rotator cuff, lumbar strain, and disc protrusion.”
By decision dated February 28, 2014, OWCP denied appellant’s claim, finding that she
failed to submit evidence sufficient to establish that the claimed conditions were causally related
to factors of her federal employment.
On January 30, 2015 appellant, through counsel, requested reconsideration and submitted
a December 23, 2014 report from Dr. Hajela who advised that her history of injury might
predispose her to the premature development of lumbar spine osteoarthritis. Dr. Hajela diagnosed
lumbar dysfunction, lumbar radicular pain, lumbar disc protrusion at L4-5, bulging annuli at T12L1, L3-4, and L5-S1, and left hip bursitis. He noted that, based on appellant’s history, complaints,
examinations, test results, and lack of previous symptoms, it was his opinion, within a reasonable
degree of medical probability, that the diagnosed conditions were directly and causally related to
her repetitive work activities.
The findings of June 29, 2015 electromyogram (EMG) and nerve conduction velocity
(NCV) testing of appellant’s lower extremities showed reduced amplitude in the left and right
tibial motor nerves and increased insertional activity associated with several nerve distributions
which innervated the left anterior tibialis, left biceps femoris, and left paraspinal muscles. The
findings of a July 9, 2015 MRI scan of her lower back showed degenerative disc changes between
the T12 and S1 levels.
By decision dated August 15, 2016, OWCP denied modification of the February 28, 2014
decision, finding that appellant failed to submit a rationalized medical opinion establishing an
occupational condition as alleged.
On September 26, 2016 appellant, through counsel, requested reconsideration. Counsel
resubmitted a copy of the December 23, 2014 report of Dr. Hajela. By decision dated
November 29, 2016, OWCP denied modification of its August 15, 2016 decision.
Appellant subsequently appealed to the Board and, by decision dated August 7, 2017,10 the
Board affirmed OWCP’s November 29, 2016 decision, finding that she failed to submit a
rationalized, probative medical opinion relating her claimed right shoulder, right wrist/hand, and
lower back conditions to factors of her federal employment.
On June 5, 2018 appellant, through counsel, requested reconsideration of her claim.

9

The record includes the findings of December 4, 2009 MRI scan testing of the lumbosacral spine, which contains
an impression of bulging annuli at T12-L1, L3-4, and L5-S1 and moderate disc protrusion at L4-5 (rather than at L5S1 as reported by Dr. Augustin).
10

Supra note 3.

3

Appellant submitted an April 18, 2018 MRI scan of her lumbar spine which showed diffuse
annular bulges with facet hypertrophy and ligament thickening at L2-3, mild disc bulging with
facet hypertrophy and ligament thickening at L3-4, annular bulge with a small central sub
ligamentous midline disc protrusion at L4-5 (larger than bulge at L3-4), and diffuse annular bulge
with bulky facet hypertrophy at L5-S1.
The April 30, 2018 findings of EMG/NCV testing of appellant’s lower extremities revealed
unremarkle results with respect to the bilateral peroneal motor, tibial motor, superﬁcial peroneal
sensory, and sural sensory nerves.11
In a May 3, 2018 report, Melissa Gallagher, an attending physician assistant, indicated that
appellant presented complaining of back pain, which she reported had been present since she
suffered a back injury at work in 2011. She detailed the findings of her physical examination and
diagnosed hip bursitis, lumbar dysfunction, lumbar radiculopathy, and facet joint arthropathy.
By decision dated July 5, 2018, OWCP denied appellant’s claim, finding that she did not
establish work-related occupational conditions of her right shoulder, right wrist/hand, and lower
back.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,12 that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.13 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.14 To establish that an injury was sustained in the performance of duty in an
occupational disease claim, a claimant must submit the following: (1) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; (2) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; and (3) medical evidence
establishing that the diagnosed condition is causally related to the identified employment factors.15
The medical evidence required to establish causal relationship generally is rationalized medical

11

Appellant also submitted a copy of previously submitted June 29, 2015 EMG/NCV testing results.

12
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
13

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
14

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
15

C.D., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

opinion evidence.16 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established employment factors.17
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder, right wrist/hand, and lumbar conditions are causally related to factors of her federal
employment.
As noted, the Board previously affirmed OWCP’s February 26, 2013 and November 29,
2016 decisions. OWCP’s latest decision, and the subject of the current appeal, was issued on
July 5, 2018. Findings made in prior Board decisions are res judicata absent any further review
by OWCP under section 8128 of FECA.18 Therefore, the current analysis will focus on the relevant
medical evidence received since OWCP’s November 29, 2016 merit decision, which is the
evidence that was not before the Board when it last reviewed appellant’s claim on August 7, 2017.
Appellant submitted a May 3, 2018 report from Ms. Gallagher, an attending physician
assistant, who indicated that appellant presented complaining of back pain which she reported had
been present since she suffered a back injury at work in 2011. Ms. Gallagher diagnosed hip
bursitis, lumbar dysfunction, lumbar radiculopathy, and facet joint arthropathy. This report does
not constitute competent medical evidence because a physician assistant is not considered a
“physician” as defined under FECA.19 As such, this evidence is insufficient to meet appellant’s
burden of proof.
Appellant also submitted an April 18, 2018 MRI scan of her lumbar spine which showed
degenerative disc disease changes, including disc bulges, at L2-3, L3-4, L4-5, and L5-S1. The
April 30, 2018 findings of EMG/NCV testing of her lower extremities revealed unremarkle results
with respect to the bilateral peroneal motor, tibial motor, superﬁcial peroneal sensory, and sural
sensory nerves. The Board notes, however, that these diagnostic testing reports would have no
probative value with respect to appellant’s claim for work-related occupational conditions because
the reports do not contain an opinion on the cause of the medical conditions described therein. The
Board has held that reports of diagnostic testing lack probative value as they do not provide an

16

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

17

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

18

See B.R., Docket No. 17-0294 (issued May 11, 2018).

19

See M.M., Docket No. 17-1641 (issued February 15, 2018); K.J., Docket No. 16-1805 (issued February 23,
2018); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law).

5

opinion on causal relationship between the accepted employment factors and a diagnosed
condition.20
As appellant has not submitted any rationalized medical evidence establishing that her right
shoulder, right wrist/hand, and lumbar conditions are causally related to accepted factors of her
federal employment, she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
shoulder, right wrist/hand, and lumbar conditions are causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the July 5, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20
R.G., Docket No. 18-1045 (issued February 1, 2019). Appellant also submitted a copy of previously submitted
June 29, 2015 EMG/NCV testing results, which the Board has previously found to be insufficient to establish her
claim.

6

